          Case 2:17-cv-02191-JCM-DJA Document 36
                                              35 Filed 03/25/21
                                                       03/24/21 Page 1 of 2



                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEVADA
                                     LAS VEGAS DIVISION

 UNITED STATES OF AMERICA and
 THE STATE OF NEVADA ex rel.
 Thomas Mooney, and THOMAS MOONEY,
 individually,


              Plaintiffs,                                       No. 2:17-CV-02191-JCM-DJA
     v.

 FIFE DERMATOLOGY, PC, d/b/a SURGICAL
 DERMATOLOGY & LASER CENTER, et al.,

               Defendants.

                               STIPULATION OF TIME TO ANSWER
                            OR OTHERWISE RESPOND TO COMPLAINT
                                        (First Request)

          Plaintiff Thomas Mooney and Defendant Vivida Dermatology f/k/a Fife Dermatology, PC,

d/b/a Surgical Dermatology & Laser Center, by and through their undersigned counsel, hereby

stipulate and agree that Defendant shall answer or otherwise respond to the Complaint in this

matter on or before April 16, 2021. This is the first such stipulation or request made in this matter,

and it is made in order to allow the parties time to explore the possibility of early resolution of

their dispute, without involving the Court.

Date: March 24, 2021

Respectfully submitted,                        BROWN, LLC
                                               (formerly JTB Law Group, LLC)

                                               /s/ Patrick S. Almonrode
                                               Patrick S. Almonrode pro hac vice
                                               Jason T. Brown pro hac vice
                                               111 Town Place Square, Suite 400
                                               Jersey City, NJ 07310
                                               (877) 561-0000 (office)
Case 2:17-cv-02191-JCM-DJA Document 36
                                    35 Filed 03/25/21
                                             03/24/21 Page 2 of 2



                             (855) 582-5297 (fax)
                             patalmonrode@jtblawgroup.com
                             jtb@jtblawgroup.com
                             Attorneys for Plaintiff

                             SNELL & WILMER L.L.P.

                             /s/ Paul Swenson Prior
                             Paul Swenson Prior, Esq.
                             Nevada Bar No. 9324
                             Hayley J. Cummings, Esq.
                             Nevada Bar No. 14858
                             3883 Howard Hughes Parkway, Suite 1100
                             Las Vegas, NV 89169
                             Telephone: (702) 784-5200
                             Facsimile: (702) 784-5252
                             sprior@swlaw.com
                             hcummings@swlaw.com
                             Attorneys for Defendant




                             IT IS SO ORDERED:

                             _______________________________
                             _____________________________________
                             UNITED  STATES DISTRICT JUDGE,
                             DANIEL  J. ALBREGTS
                             DATED: _________________”
                             UNITED STATES MAGISTRATE JUDGE

                             DATED: March 25, 2021
